Title: To Thomas Jefferson from Stephen Cathalan, Jr., 22 January 1791
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 22d. January 1791

I had the honour of Paying you my Respects the 25th. Last Septber, since I am Favoured with your honoured Lines of the 7th. do.
It is To You, Sir, that I owe the Appointment of being Vice-Consul for the U.S. in this Place. I will be ever Gratefull of that Mark of esteem and Friendship confered on me by you, and will endeavour, by my Proceedings, that never you Regret the choice you have made of me.
I have noted, that the tittle of Vice Consul, makes any other difference with that of Consul, but of Being not an American Native. I am well Satisfied as it is; Tittles and Denominations are of a very little consequence in the Fact; to Feel an office with Integrity, Dignity and Proper Knowledge must be the only ambition of the Person appointed and will be mine as much as in my Power.
I will only observe you, that on the Numbers of Foreing Consuls in this Place, many are not Native of the Country they Reppresent, and are appointed as the others natives, Consuls. I will be like the Single reppresentent of a Nation, Called vice-Consul, a tittle that is Confounded or Synonim here with that of Chancellor, appointed by his own Consul.
Foreing Consuls makes here a kind of a Body, Paying their visits in a Body to Proper Persons, meeting and Dining together often, their chancellors or vice-Consuls are not admitted in their meetings; when I will be Installed, I will shew them by your Letters the Reasons why I am appointed Vice Consul, and hope they will make any difference and admit me. It would be very hard if they should not do it.
I acknowledge that when a Native American will accept that Office, he is Entitled to have the Prefference on any other, but as long as any will offer, the U.S. would be reppresented as the others nations; these are, Sir, Private observations between you and me, Intending not at all ask any alteration on the Resolves of Congress, to whose I Submitt, I will Follow and execute.
The Long detention of the Commissions in the hands of M. de Montmorin, must be attributed to the great alterations made in the French Government. As to the uniform, arms, seall and Legend, I wrotte to Mr. Wm. Short, for some necessary explanations, which he could not Give me, he addressed me, to Comodor Paul Jones at Paris, for the uniform, and to Dupré engravor for the arms. I  expect their answers, I have wrotte in the mean time to Jos. Fenwick Consul at Bordeaux, who will I hope Give them to me.
This Letter will Go to America by the Sardinian, vessel L’Antoinette Capn. Jos. Barret belonging to Mr. Ju. Bste. Guide, Mercht. of Nice, whom you know. I have Loaded on her 40 young olive Tries of the Best quality, with a chest of olives for Sowing to the address of Messrs. Robt Gilmor & Co. of Baltimore, with orders to forward them by the 1st. opportunity to Charles Town Sth. Caroa. to Messrs. Brailsford & Morris or Mr. Wm. Drayton. They are well Packed in 6 Barrels with Sand &c. and hope will arive in the Good Season, to be planted; you have here inclosed the Memorandum of my Gardner for the manner of Planting them, as well a Bill of Loading. Mr. Pierre Guide Brother to J. Bste. Goes him self in that vessel, and very Gently has Loaded them free of Freight; he intend to Sale her Cargo and Load it in Return with Tobacco for the Farm of Turin, if this Trial Succeeds, he intends to establish him self in America and furnish that Farm with that article; I have taken the Liberty of Giving him a Letter of Introduction for you, and will be gratefull of what you will do in his Favour.
You have the Invoice of the olive tries here inclosed, the amount of which I value on M. Grant Banker at Paris in £162₶. Tourns. I have ordered an other Parcel of olive Trees at Gignac in Languedoc, which will be Loaded for america, via Bordeaux by Jos. Fenwick Consul for U.S. and expect in a day or two receive the Invoice, with advice of their departure by the Canal, for that place.
My Father, Mother, wife and Little Daughter very gratefull of what you have done for me, and of your kind remembrance, assure you with their Respects.
I hope that by this time, with the Last orders my Father has sent to Messrs. Willing Morris & Swanwick of Phila. and under your kind interposition the unhappy affair of Mr. Ths. Barclay may be Settled, which I will [be] happy to Learn, and more to receive the Divi[dends] being in a Great need of Money. I have the honour to be with Respect Sir Your most obedient humble & Devoted Servant

Stephen Cathalan Junr. or Younger


Please to observe, that I have not Communicated to Gimon Brothers my Refflexion about the Algerine Busisness; with them I keap an other Language.

